COURT OF APPEALS OF VIRGINIA

Present:  Chief Judge Moon, Judge Annunziata and
           Senior Judge Duff
Argued at Alexandria, Virginia


SHIRLEY D. SHOCKEY

v.   Record No. 1358-95-4              MEMORANDUM OPINION * BY
                                     CHIEF JUDGE NORMAN K. MOON
J. DONALD SHOCKEY, JR.                      MARCH 5, 1996

            FROM THE CIRCUIT COURT OF FREDERICK COUNTY
                      Perry W. Sarver, Judge

           P. Kay Adrian (Chasler, Adrian & Bowman,
           P.C., on briefs), for appellant.
           Marcia M. Maddox (Heather A. Dipoma, Law
           Office of Marcia M. Maddox, on brief), for
           appellee.



     Shirley D. Shockey appeals the judgment of contempt against

her for failure to endorse tax refund checks as required by the

separation and property settlement agreement that was

incorporated into the final decree of divorce.      Mrs. Shockey

argues that the provision requiring her to endorse the checks

should be severed from the agreement because Mr. Shockey did not

adequately disclose the nature and amount of the tax refunds

before the agreement was signed.    We hold that Mrs. Shockey's

appeal is not properly before this Court because she did not

object to or appeal from entry of the final decree.     That decree

became the final order of the court, and could not be

collaterally attacked in the contempt proceeding.     We therefore

affirm the court's finding of contempt against Mrs. Shockey, and
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
reverse the trial court's denial of attorney's fees to Mr.

Shockey.

     After their separation, Mr. and Mrs. Shockey negotiated a

separation and property settlement agreement.   The agreement

provided, inter alia, that amended tax returns and refund claims

for prior years were being prepared.   Mrs. Shockey agreed to sign

the amended returns and to promptly endorse any refund checks,

which would then be paid to Mr. Shockey's Subchapter S

corporations.   The agreement also provided that the parties had

made full disclosure of the extent of their assets.
     The amended returns were prepared between the signing of the

agreement and entry of the final decree.   Due to losses sustained

by the Subchapter S corporations as well as adjustments made due

to an IRS audit, the refunds due were in excess of $400,000.

Mrs. Shockey claims that when she saw the amended returns, she

learned for the first time that the refunds were substantial and

that they were the parties' personal refunds.   She failed to

object to the final decree, which incorporated the settlement

agreement, and it was entered on December 14, 1994.   Mrs. Shockey

did not appeal at that time.

     Shortly after entry of the final decree, the refund checks

began to come in.   Mrs. Shockey refused to endorse them.   Mr.

Shockey commenced contempt proceedings against Mrs. Shockey in

January 1995.   Between that time and the contempt hearing on

April 5, he paid the alimony into "escrow" with his attorney.

Mrs. Shockey defended the rule to show cause on the ground that
                               - 2 -
Mr. Shockey had misrepresented the amount and nature of the tax

refunds, thus inducing her to agree to sign them over to him

under the agreement, and had failed to disclose the nature and

value of the refunds in violation of the provision on full

disclosure.

     The trial court found that Mr. Shockey had made no

misrepresentation and that he disclosed all of his assets.      The

trial court found both parties in contempt, ordered both parties

to pay interest on the funds withheld, and denied attorney's fees

to both parties.
     Although Mrs. Shockey knew all relevant facts concerning Mr.

Shockey's alleged misrepresentation before the final decree was

entered, she waited until the contempt proceedings to raise her

claims concerning Mr. Shockey's failure to disclose.     When a

separation and property settlement agreement, incorporated into

the final decree of divorce, is attacked in the context of a

contempt proceeding, this constitutes an attack on the decree

itself.   Rook v. Rook, 233 Va. 92, 94, 353 S.E.2d 756, 757

(1987).   Under Rule 1:1, the trial court retains jurisdiction

over a final decree for twenty-one days after its entry.     After

that, absent a perfected appeal, the judgment is final and

conclusive and cannot be collaterally attacked in a contempt

proceeding.   Id. at 95, 353 S.E.2d at 758.

     A judgment that is void may be attacked at any time,

including through a contempt proceeding.      Id.; Peet v. Peet, 16
Va. App. 323, 326, 429 S.E.2d 487, 490 (1993).     A judgment

                               - 3 -
procured through extrinsic fraud is void, while a judgment

procured through intrinsic fraud is merely voidable.     Peet, 16

Va. App. at 326, 429 S.E.2d at 490.

     Mrs. Shockey's counsel stated at oral argument that she does

not claim that the judgment was procured by fraud.    Even if she

did so claim, a judgment procured by intrinsic fraud can only be

challenged on direct appeal or by a direct attack in an

independent proceeding.   Id.   Mrs. Shockey employed neither of

these methods.   And, even if her claim is one of extrinsic fraud,

she must prove a misrepresentation.     Peet, 16 Va. App. at 327,

429 S.E.2d at 490.   The trial court found that she failed to do

so, and this finding is not clearly erroneous.    Mrs. Shockey

therefore has no basis to challenge the validity of the agreement

as incorporated into the final decree of divorce, and the

judgment of contempt is affirmed.

     Mr. Shockey asks us to reverse the trial court's denial of

attorney's fees.   The separation and property settlement

agreement provided that in the event of default, the defaulting

party would indemnify the other party for all reasonable expenses

and costs, including attorney's fees, incurred in successfully

enforcing the terms of the agreement.    Under the terms of the

agreement, Mr. Shockey is entitled to the fees and costs he

incurred in requiring Mrs. Shockey to sign the tax returns, less

any sums incurred by Mrs. Shockey in requiring him to pay

support.   See Sanford v. Sanford, 19 Va. App. 241, 249-250, 450
S.E.2d 185 (1994).   We therefore reverse the denial of attorney's

                                - 4 -
fees to Mr. Shockey and remand the case to the trial court for a

determination of reasonable attorney's fees including those

incurred upon appeal.
                              Affirmed in part, reversed in part,
                              and remanded.




                              - 5 -